Citation Nr: 1300449	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  10-19 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extended delimiting date beyond July 13, 1997, for educational benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Appellant served on active duty for training from January 1987 to July 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

1.  In a decision in March 2009, the RO denied an application for educational benefits on the grounds that the Appellant's July 13, 1997, delimiting date had passed.  The Appellant appealed that decision.  

2.  In correspondence dated in December 2012, prior to promulgation of a decision by the Board, the Appellant withdrew his appeal for an extended delimiting date for educational benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for an extended delimiting date for educational benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision in March 2009, the RO advised the Appellant that it was unable to process his application for educational benefits because the Appellant's July 13, 1997, delimiting date had passed.  In May 2010 the Appellant perfected an appeal to that decision.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

In correspondence received by the Board in December 2012, the Appellant's representative advised that the Appellant no longer wished to pursue his appeal for an extended delimiting date for his educational benefits, and explicitly stated that the issue was withdrawn.  Consequently, there remain no allegations of errors of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The Appellant's appeal for an extended delimiting date beyond July 13, 1997, for educational benefits is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


